          Case 2:20-cv-00023-JM Document 19 Filed 05/26/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

SHAWN ANTHONY SKAGGS, JR.                                                            PLAINTIFF
ADC #163721

v.                           CASE NO.: 2:20-CV-00023-JM-JJV

DEXTER L. PAYNE, Deputy Director,                                                 DEFENDANTS
Arkansas Division of Correction; et al.


                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court certifies

that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 26th day of May, 2020.




                                                     UNITED STATES DISTRICT JUDGE
